COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Terrell William Proctor dba T. W. Proctor & Associates and
                            PRECO v. Quality Signs, Inc.

Appellate case number:      01-15-00861-CV

Trial court case number:    2013-38503

Trial court:                80th District Court of Harris County

        The brief of appellants Terrell William Proctor dba T. W. Proctor & Associates,
and PRECO initially was due to be filed in this Court on March 21, 2016. After we
granted appellants’ first motion for an extension of time, appellants’ brief was due to be
filed on April 20, 2016. On April 27, 2016, the Clerk of this Court notified appellants that
they had not filed a brief or a motion for an extension of time and the time to file their
brief had expired. Appellants responded with a second motion. The motion was granted
and the time to file appellants’ brief was extended to June 6, 2016. On June 6, 2016,
appellants filed a third motion, requesting a thirty-day extension. The time to file the brief
was extended to July 6, 2016, with no additional extensions. After the Clerk of this Court
again notified appellants that the time to file their brief had expired and they must file, by
July 25, 2016, a motion requesting an extension of time and their brief. On July 25, 2016,
appellants responded only with motion requesting an extension of “at least 7 days . . .
after the Court considers [the] Motion to Extend.” We denied the motion and ordered
appellants to file a brief no later than August 12, 2016, and notified them that no
extensions would be granted. Nevertheless, on August 16, 2016, appellants filed a fifth
motion requesting an extension to August 19, 2016. As of the date of this order,
appellants have not filed their brief.

       Appellants’ brief is due to be filed with this Court no later than TEN DAYS
from the date of this order. No extensions will be granted. If appellants do not
timely file their brief as ordered, this appeal will be dismissed for want of
prosecution or failure to comply with an order of this Court. See TEX. R. APP. P.
38.8(a), 42.3(b), (c).

       Appellants’ fifth motion to extend time to file their brief is dismissed as moot.
      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: August 23, 2016